Citation Nr: 0318398	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  99-25 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for fibromyalgia, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for the residuals of a 
fracture of the right distal fibula, currently evaluated as 
10 percent disabling.

(The issue of whether a September 1997 decision of the Board 
of Veterans' Appeals (Board) should be revised or reversed on 
the basis of clear and unmistakable error (CUE) will be the 
subject of a separate decision under a different docket 
number).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Esq.




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to March 
1981, and from June 1982 to September 1983.

This matter is before the Board from a September 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

In December 2000, the Board denied the fibromyalgia claim, 
and remanded the right distal fibula claim for additional 
development to include a new examination.  The veteran 
appealed the Board's denial of the fibromyalgia claim to the 
United States Court of Appeals for Veterans Claims (Court).  
By an August 2001 Order, the Court, pursuant to a joint 
motion, vacated the Board's decision and remanded for 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. § 5100 et seq. (West 2002).


REMAND

Following the Court's August 2001 Order, the Board undertook 
additional development with respect to the fibromyalgia claim 
pursuant to the authority granted by 38 C.F.R. §19.9(a)(2).  
Specifically, the veteran was requested to identify any 
pertinent medical treatment records, additional VA medical 
records were obtained, and he was accorded a new VA medical 
examination for disability evaluation purposes in October 
2002.  However, on May 1, 2003, before the Board considered 
the additional evidence it had obtained as a result of its 
development, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R. § 
19.9(a)(2) and (a)(2)(ii).  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 
02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) is invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104(a).  The 
Federal Circuit further held that 38 C.F.R. § 19.9(a)(2)(ii) 
was invalid in that it provided 30 days to respond to notice, 
which was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.

While in the aftermath of the Federal Circuit case noted 
above the Board may still develop evidence and contact the 
veteran to determine if he wishes to waive RO review of the 
additional evidence that is obtained (see VAOPGCPREC 1-2003), 
in this case, as noted in the introduction above, the Board 
remanded the right distal fibula claim in December 2000 for 
additional development, including a new VA medical 
examination and that claim remains in remand status.  
Further, it does not appear from the evidence assembled for 
appellate review that the RO has had the opportunity to 
complete the additional development ordered by that earlier 
Board remand.  There is communication of record from the RO 
essentially requesting that that entire appeal be remanded to 
insure that this development is completed.  Even if this 
development had been accomplished, no Supplemental Statement 
of the Case (SSOC) has been promulgated on right fibula 
fracture issue as required by 38 C.F.R. § 19.31.  As an 
additional matter, the Board notes that the RO also requested 
that the claims folder be returned in order to address four 
new claims that the veteran had apparently initiated during 
the pendency of this appeal.  In view of the foregoing, the 
case should be remanded for the RO to conduct the additional 
development and readjudicate the claims with consideration of 
all of the additional evidence. 

The RO should also ensure compliance with the requirements of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), to include its 
notification requirements.  


For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims of the impact of the 
notification requirements on his claim. 

2.  As stated in the December 2000 remand 
directives, the veteran should be 
afforded a complete VA orthopedic 
examination by a qualified clinician in 
order to fully assess the current nature 
and severity of his service-connected 
residuals of a fracture of the right 
distal fibula.  The claims folder must be 
made available to the examiner to review 
in conjunction with the examination; the 
examiner should indicate that the claims 
folder was reviewed.  The examiner should 
note the range of motion of the right 
ankle and indicate the normal range of 
motion for that joint.  The clinician 
should also state whether it is less 
likely or at least as likely as not (50 
percent or more likelihood) that there is 
any additional limitation of function of 
the ankle, if possible described as 
additional loss of motion, due to pain, 
flare-ups of pain, weakened movement, 
excess fatigability or incoordination on 
movement.  Special attention should be 
given to the presence or absence of pain, 
stating at what point in the range of 
motion pain occurs and at what point pain 
prohibits further motion, and whether 
such is supported by objective findings.  
Any indicated tests should also be 
accomplished.  

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of the additional evidence added 
to the record, to include the October 
2002 VA medical examination.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran's attorney should be 
furnished an SSOC, which addresses all of the evidence 
obtained after the issuance of the last SSOC, and an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 




 In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




